DETAILED ACTION
This office action is in response to Applicant’s Request for Continued Examination of 6/1/2021. Amendments to claims 1, 8 and 15 have been entered.  Claims 1-21 are pending and have been examined.  The rejections and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21
Additionally, under step 2A prong 1, the claims recite a series of steps to manage a bill lifecycle, i.e. track and settle a contractual transaction, which is a fundamental economic practice and commercial or legal interaction and thus grouped as Certain Methods of Organizing Human Activity.  Receiving information concerning a bill/invoice result, validating said result through consensus, storing said consensus result, monitoring information affecting said bill in order to update said bill state or status, receiving an inquiry about the status of said bill and providing an answer is a business practice in the area of commerce and finance. 
	The following italicized limitation steps, referring to claim 1 (claims 8 and 15 being similar) set forth the abstract idea of managing a bill lifecycle, i.e. tracking and settling a contractual transaction, [1] “receiving, ……, an operation transaction that represents a result of the bill-related party performing an operation on target electronic bill, ……;” [2] “in response to receiving the operation transaction for the target electronic bill, initiating, ……, a consensus process for the operation transaction that represents the result of the bill-related party performing the operation on the target electronic bill;” [3] “when the consensus process for the operation transaction is successfully completed, publishing, ……, consensus data related to the successfully completed consensus process based on the operation transaction that represents the result of the bill-related party performing the operation on the target electronic bill ……;” [4] “monitoring, ……, storage of operation data ……;” [5] “determining, ……, that the monitored operation data matches the operation data ……;” [6] “in response to determining that the monitored operation data matches the operation data ……, switching, ……, a bill state of the target electronic bill …… to a switched bill state based on the monitored operation data; [7] “receiving, ……, a query for the bill state of the target electronic bill ……;” and [8] “in response to the query, providing, ……, an indication of whether to prevent reimbursement of the target electronic bill, based on the switched bill state”  These limitations recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction and therefore fall under the Certain Methods of Organizing Human Activity grouping but for the recitation of generic computer components. That is, other than the nominal recitation of a “blockchain node” suitably programmed with a “state machine”, a “blockchain” and one or more “servers”, there is nothing in the claim elements which takes the claim out of Certain Methods of Organizing Human Activity. 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using computing devices, i.e. processors with memory suitably programmed with a state machine and blockchain to perform the steps of receiving, initiating, publishing, monitoring, determining, switching, receiving and providing. The computing elements are recited at a high-level of generality (i.e.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a generic computing device suitably programmed with a state machine and blockchain and communicating with a server to perform the receiving, initiating, publishing, monitoring, determining, switching, receiving and providing steps amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, e.g. data gathering and data transmission of a result, see MPEP 2106.05(g) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
	For instance, in the process of claim 1, the italicized steps of: [1] “receiving, ……, an operation transaction that represents a result of the bill-related party performing an operation on target electronic bill, ……;” [2] “in response to receiving the operation transaction for the target electronic bill, initiating, ……, a consensus process for the operation transaction that represents the result of the bill-related party performing the operation on the target electronic bill;” [3] “when the consensus process for the operation transaction is successfully completed, publishing, ……, consensus data related to the successfully completed consensus process based on the operation transaction that represents the result of the bill-related party performing the operation on the target electronic bill ……;” [4] “monitoring, ……, storage of operation data ……;” [5] “determining, ……, that the monitored operation data matches the operation data switching, ……, a bill state of the target electronic bill …… to a switched bill state based on the monitored operation data; [7] “receiving, ……, a query for the bill state of the target electronic bill ……;” and [8] “in response to the query, providing, ……, an indication of whether to prevent reimbursement of the target electronic bill, based on the switched bill state” are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Receiving information concerning a bill/invoice result, validating said result through consensus, storing said consensus result, monitoring information affecting said bill in order to update said bill state or status, receiving an inquiry about the status of said bill and providing an answer is a business practice. Furthermore, the insignificant extra-solution activity claimed such as the receiving, storing, i.e. “publishing”, and sending of information is akin to the well-understood, routine and conventional computing activity such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log), storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). 
Dependent claims 2-7, 9-14 and 16-21 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claims 2, 9 and 16 merely recite the fundamental economic practice of performing an operation on a bill which is then published, i.e. stored on a blockchain.  Storing information is a routine and conventional computing function, see MPEP 2106.05(d)(II).  Clams 3, 10 and 17 merely recite smart contract execution, i.e. self-executing code based on a triggering event, at a high level of generality.  This well-understood concept and technology is leveraged to perform a bill operation which is merely stored to a blockchain which is a routine and conventional computing function.  Claims 4, 11 and 19 merely recite that the switching of the bill state is represented by one or more values.  Claims 5 and 12 merely recite, at a high level of generality, that a bill state has been switched and sending said information to another entity. Claims 6, 13 and 20 merely recite receiving a request, determining a sender and using the sender information as a subscriber with nothing more.  Claims 7, 14 and 21 merely recite conditions on which the state of the bill is switched.  This is a fundamental economic concept no matter if applied via a state machine run on a generic computing device comprising blockchain technology.  Claim 18 merely recites receiving a request, obtaining information and sending information which is a mental process but for the nominal recitation of the generic computing elements.       
Clearly, the additional recited limitations in the dependent claims only refine the abstract idea of a series of determining transaction authorization further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps to manage a bill lifecycle, i.e. track and settle a contractual transaction) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. processors and servers suitably programmed with state machine and blockchain technology) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps to manage a bill lifecycle, i.e. track and settle a contractual transaction) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows: 
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue. 
c. Resolving the level of ordinary skill in the pertinent art.  
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
		
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jayaram et al. (US 2018/0075536)(Jayaram) in view of Ventura et al.(US 10,789,239)(Ventura) and further in view of Tang et al. (CN106952124)(Tang hereinafter)

Regarding claims 1, 8 and 15,
receiving, by a blockchain node that maintains {……} that corresponds to a target electronic bill that is stored on a blockchain, and from one or more servers that are associated with a bill-related party, an operation transaction {……} target electronic bill, the state machine comprising multiple bill states in a life cycle of the target electronic bill and the operation data for triggering switching of the target electronic bill between the multiple bill states; (at least Abstract, at least [0024], at least [0027], at least [0033], at least [0092-0094], at least claim 1).
in response to receiving the operation transaction for the target electronic bill, initiating, by the blockchain node, a consensus process for the operation transaction {……}; when the consensus process for the operation transaction is successfully completed, publishing, by the blockchain node, consensus data related to the successfully completed consensus process based on the operation transaction {……} target electronic bill, to the blockchain for storage; (at least [0111], conflicts are resolved via Merkle Tree data structure, at least [0114], identify conflicts in reconciliation data between parties, this is a consensus approach to the transaction request).

	Although Jayaram substantially discloses the claimed invention above, including “state changes” which one of ordinary skill in the art would interpret to be carried out by a “state machine”, it appears that Jayaram does not explicitly disclose, however, Venture discloses:
{a state machine}; (at least Abstract, at least claim 1).
{that represents a result of the bill-related party performing an operation on}; (at least Abstract, “The node computing entity creates a finite state machine record set. A finite state machine record of the finite state machine record set comprises (a) event data for a 
monitoring, by the blockchain node, storage of operation data on the blockchain; determining, by the blockchain node, that the monitored operation data matches the operation data in the state machine that is maintained by the blockchain node; in response to determining that the monitored operation data matches the operation data in the state machine that is maintained by the blockchain node, switching, by the blockchain node, a bill state of the target electronic bill in the state machine that is maintained by the blockchain node to a switched bill state based on the monitored operation data; (at least Abstract, “The domain object state indicating the state of the domain object as a result of the corresponding event.”, at least FIG.8, shows transaction data stored and monitored as an event trigger, at least col.25, lines 43-54, the result is recorded on the ledger, at least col.38, lines 1-39, “messages in the stream of order originator directives to existing orders (e.g., to update the order status), match offerings to purchases, identify new orders for which order information/data does not yet exist in the primary order book 1664A, and/or the like.”, information is monitored which in turn produce a change of state, and “the outbound event stream may comprise event information/data corresponding to an 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include these features disclosed by Ventura to the invention of Jayaram. Since the claimed invention is merely a combination of old elements and in the combination, each element would merely have performed the same function as it did separately, one of ordinary skill in the art would have recognized that applying the features taught by Ventura, to the known invention of Jayaram, would have yielded predictable results and resulted in an improved invention. The motivation to combine is that managing and accessing transformations of data objects and events can be improved through the use of state machines enforcing certain rules on a distributed ledger, see Ventura, at least col.1.

	Although the combination of disclosures of Jayaram and Ventura substantially disclose the invention above, it appears that the combination of disclosures of Jayaram and Ventura does not explicitly disclose, however, Tang discloses:
receiving, by the blockchain node and from one or more servers that are associated with a reimbursement initiator, a query for the bill state of the target electronic bill in the state machine that is maintained by the blockchain node; and in response to the query, providing, by the blockchain node and to the one or morePage: 3 of12 servers that are associated with the reimbursement initiator, an indication of whether to prevent reimbursement of the target electronic bill, based on the switched bill state; (at least [0004], at least [0010], “a refusal reimbursement smart contract”, at least [0047], “The reimbursement confirmation 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include these features disclosed by Tang to the combination of disclosures of Jayaram and Ventura. Since the claimed invention is merely a combination of old elements and in the combination, each element would merely have performed the same function as it did separately, one of ordinary skill in the art would have recognized that applying the features taught by Tang, to the combination of disclosures of Jayaram and Ventura, would have yielded predictable results and resulted in an improved invention. The motivation to combine is that by applying a reimbursement system via a blockchain or distributed ledger provides unified data synchronization between all parties involves as well as a tamper-proof and cost effective electronic invoice management system, see Tang, at least [0005-0006].

Regarding claims 2, 9 and 16, Jayaram and Ventura further disclose, wherein:
the operation transaction is a ledger transaction that comprises the operation data, wherein the operation data is used to perform an operation on the target electronic bill, and wherein publishing the consensus data related to the consensus process based on the operation transaction for the target electronic bill to the blockchain comprises: publishing the operation transaction to the blockchain; (Jayaram: at least [0111] and [0114],  Ventura: at least col.23, lines 4-37, at least col.38, lines 30-36). 

Regarding claims 3, 10 and 17, Tang further discloses, wherein:
the operation transaction comprises a transaction for invoking a smart contract, wherein the operation data relating to the operation transaction for the target electronic bill is generated by invoking the smart contract on the target electronic bill, and wherein publishing the consensus data related to the consensus process based on the operation transaction for the target electronic bill to the blockchain comprises: performing an operation on the target electronic bill by invoking a bill processing logic declared in the smart contract published on the blockchain; and publishing the operation data generated by performing the operation on the target electronic bill to the blockchain; (at least claim 1, “The electronic invoice contract module includes an electronic invoice business smart contract and is configured to receive a transaction instruction for the electronic invoice business smart contract and execute the transaction instruction according to the result of the consensus module to establish a block and form a block Chain, the electronic invoice business smart contract refers to operations performed on electronic invoices; The consensus module is configured to communicate with other verification nodes when 

Regarding claims 4, 11 and 19, Jayaram, Ventura and Tang further disclose, wherein:
the representation of the switched bill state comprises: one or more values related to the bill state of the target electronic bill in the state machine; (Jayaram: at least FIG.5, element 510, at least [0022], at least [0027], Ventura: at least FIG.8, Tang: at least Claim 7, at least [0015]).  

Regarding claims 5 and 12, Jayaram further discloses, further comprising: 
determining the bill state of the target electronic bill in the state machine is switched; and sending one or more values related to the bill state of the target electronic bill to a bill state subscriber corresponding to the state machine; (at least [0091], “…querying and subscribing”, at least [0100-0101]).  

Regarding claims 6, 13 and 20, Jayaram further discloses, further comprising: 
receiving a state subscribing request for the target electronic bill; determining a sender of the state subscribing request is a bill-related party of the target electronic bill; and using the sender as the bill state subscriber; (at least [0091], “querying and subscribing”, at least [0095], “Data for each participant is encrypted with a symmetrical key that is unique for the participant”, at least [0098-0101]).  

Regarding claims 7, 14 and 21, Jayaram and Tang further disclose, wherein:
the multiple bill states comprise an unreimbursed state, a reimbursement locked state, a reimbursed state, a posted state, a reverse invoice issued state, a printed state, and a voided state in the life cycle of the target electronic bill; wherein the operation data for switching the bill state of the target electronic bill in the state machine from the unreimbursed state to the reimbursement locked state is triggered by identification information of the target electronic bill comprised in a reimbursement transaction for the target electronic bill; wherein the operation data for switching the bill state of the target electronic bill in the state machine from the reimbursement locked state to the reimbursed state is triggered by a reimbursement result for the target electronic bill; wherein the operation data for switching the bill state of the target electronic bill in the state machine from the reimbursed state to the posted state is triggered by a posting result for the target electronic bill; wherein the operation data for switching the bill state of the target electronic bill in the state machine from the unreimbursed state to the reverse invoice issued state is triggered by a reversal result for the target electronic bill; wherein the operation data for switching the bill state of the target electronic bill in the state machine from the unreimbursed state to the printed state is triggered by a printing result for the target electronic bill; and wherein the operation data for switching the bill state of the target electronic bill in the state machine from the unreimbursed state to the voided state is triggered by a voiding result for the target electronic bill; (Jayaram: at least FIG.7, various states are disclosed, at least [0093], discloses various states of a financial decision based on events such as ‘“The next transaction state is "cleared", then settlement is initiated, after which the transaction state is "settlement pending." After the transaction 700, the state diagram may branch to "cancelled" at locations in the state diagram. For example, a transaction may be cancelled due to insufficient funds, a mutual decision to reverse the transaction before settlement, a bank internal ledger failure, and the like. Additionally, the state diagram may branch to "rolled back" at multiple locations. For example, a transaction may be rolled back due to an unrecoverable error, a cancellation of the transaction, and the like.”’; Tang: at least [0048], [0052], at least [0066], at least [0077], at least [0092]).

Regarding claim 18, Jayaram and Tang further disclose the computer-implemented system of claim 15, further comprising: 
receiving a query request sent by an inquirer for the bill state of the target electronic bill;Page: 10 of 12 obtaining one or more values related to the bill state of the target electronic bill in the state machine; and sending the one or more values related to the bill state to the inquirer; (Jayaram: at least FIG.5, element 510, at least [0022], at least [0027]; Tang: at least [0004], at least [0047], at least [0077]).

Response to Arguments
Applicant’s arguments and amendments with respect to the 35 U.S.C. 101 and 103 rejections of claims 1-21, filed in the Remarks dated 5/14/2021 have been fully considered but they are not persuasive. 
Applicant merely argues ‘“In response, the Applicant has amended each of the independent claims to recite several additional features, including the feature of "an indication of 
	The amended language has been analyzed and addressed in the 101 and 103 rejections above. As such, Examiner maintains the 101 and 103 rejections of claims 1-21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451.  The examiner can normally be reached on 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        6/192021